Case: 14-3187      Document: 12      Page: 1     Filed: 10/21/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                   ANN MARIE DUNCAN,
                        Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                          2014-3187
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-752S-14-0506-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     The Department of Homeland Security moves to
 reform the caption to designate the Merit Systems Protec-
 tion Board (“Board”) as the respondent.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when
 the Board reaches the merits of the underlying case.
Case: 14-3187         Document: 12   Page: 2     Filed: 10/21/2014



 2                                   DUNCAN   v. MSPB



 Here, the Board dismissed Ms. Duncan’s petition for lack
 of jurisdiction. Thus, the Board is the proper respondent
 in this petition for review.
       Accordingly,
       IT IS ORDERED THAT:
      The motion is granted. The revised official caption is
 reflected above. The Board should calculate the due date
 for its brief from the date of filing of this order.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s27